DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The information disclosure statement (IDS) submitted on 11/29/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

3.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
	
Election/Restrictions
4.  Applicant’s election, without traverse, of Group III, in the reply filed on 08/25/22, is acknowledged.  Applicant’s election of species: Formula I, Fire Blight, and Erwinia amylovora, in the reply filed on 08/25/22, is also acknowledged. However, upon further consideration, the species election is withdrawn.


Claim Status
5.  The amendment, filed 08/25/22, has been entered. 

6.  Claims 1-53 are pending. Claim 27 is amended. Claims 1-26, 31-32, 39-40, and 50-53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/22. Claims 27-30, 33-38, and 41-49 are under examination; however, see objections to claims 30, 36-38, and 45 below.
Claim Objections
7.  Claim 27 and Claim 41 are each objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However instant claims 27 and 41 also use periods to separate the method steps (e.g. “a.” line 2); therefore, the periods should be removed and only the period at the completion of the claim should remain.  The office suggests the use of parenthesis (e.g. “(a)”).  Appropriate correction is required. 

8. Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (i.e. claim 29).  See MPEP § 608.01(n).  Accordingly, claim 30 has not been further treated on the merits.

9. Claims 36, 37 and 38 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (i.e. claim 35).  See MPEP § 608.01(n).  Accordingly, claims 36, 37 and 38 has not been further treated on the merits.

10. Claim 45 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (i.e. claim 43).  See MPEP § 608.01(n).  Accordingly, claim 45 has not been further treated on the merits.

Claim Rejections – 35 USC § 112
11.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12. Claims 27-29, 41-44 and 46-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is unclear based on a lack of punctuation, introducing ambiguity of scope, as to how many options there are to select from. For example, is the first option “...a bacterial fermentate” (i.e. not limited to a fermentate of the seven strains; see placement of the term “or”) or is the first option “... a bacterial fermentate produced from a Pseudomonas...”.  If the latter, then the Office recommends “(a)” before “a bacterial fermentate”, a semicolon following the last strain of Pseudomonas, and “(b)” before “... an agricultural composition” or some equivalent means of demarcating the options. 
Each of claims 28, 29, and 42 are indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims.  The Office suggests the use of commas or semicolons.
Claim 41 is drawn to a method of controlling bacterial crop diseases, comprising (i) producing an agricultural composition comprising protective metabolites from Pseudomonas bacteria purified by the method of one of claims 33 and 34, and (ii) applying said agricultural composition to crops to inhibit the growth of a pathogenic microorganism. However, claims 33 and 34 are not methods of purifying metabolites, but rather methods of controlling bacterial crop diseases comprising applying bacteria. Thus, claim 41 is indefinite because it is unclear what Applicant is trying to encompass with the limitation referring to these claims. Accordingly, clarification is required.
Claim 48 recites the limitation "said agricultural composition comprising between ...cfu per ml Pseudomonas bacteria..." in 2.  There is insufficient antecedent basis for this limitation in the claim because the composition in claim 41, from which it directly depends, does not have an agricultural composition comprising bacteria, but rather one comprising purified protective metabolites. Therefore, it is unclear what is required to be in the composition that is applied (e.g. metabolites, bacteria, or both?).  Accordingly, clarification is required.
	Other dependent claims do not clarify the issues identified above.
Claim Rejections - 35 USC § 112
13.  Claims 27-29, 34-35, 41-44 and 46-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically seven newly isolated strains of Pseudomonas (see specification at paragraph [0001, 0066]) and the metabolites thereof. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.
Although Applicants have noted in paragraph [0001, 0066] of the specification that the biological material was deposited in the American Type Culture Collection (ATCC), a statement stating that the specific biological materials have been deposited under the Budapest Treaty and a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required.  
Claim Rejections - 35 USC § 102
14.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15. Claims 33, 35, 41-43 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galasso et al. 2002 (Characterization of Two Fluorescent Strains of Pseudomonas as biocontrol agents against Fire Blight; Acta Horticulturae; International Society for Horticultural Science (ISHS), Leuven, Belgium; 299-307).
	Galasso teach methods for protecting plants (i.e. pears) against Erwinia amylovora and Fire Blight comprising the application of 7 x 108 cfu/ml of Pseudomonas bacteria to the pear plants (e.g. see page 300, Materials and Methods; meeting limitations found in instant claims 33, 35, 41-43 and 48; and in claim 49 with sufficient specificity).   
Therefore, Galasso anticipates the invention as claimed. 

Conclusion
16. No claims are allowed at this time.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645              
                                                                                                                                                                                          October 3, 2022